—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 25, 1991 (People v Haims, 171 AD2d 878), affirming a judgment of the County Court, Nassau County, rendered May 10, 1984.
Ordered that the application is denied.
*516The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Santucci, Krausman and S. Miller, JJ., concur.